Citation Nr: 1128569	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-44 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel









INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953 and from April 1954 to April 1955.  

This matter is on appeal before the Board of Veterans Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was treated for a respiratory disorder manifested by pleural effusion in service and the competent medical evidence indicates that his currently-diagnosed chronic obstructive pulmonary disease (COPD) is related to his in-service symptoms.


CONCLUSION OF LAW

A respiratory disorder was incurred in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, in assessing the Veteran's service connection claim for a respiratory disorder, the evidence of record must indicate that the Veteran has a current diagnosis of the claimed disability.  In this regard, a June 2008 VA examination provides a current diagnosis of COPD.  Accordingly, the Board finds that the medical evidence of record shows that the Veteran has a current diagnosis of a respiratory disorder. 

The Board has also reviewed the Veteran's available service treatment records.  These records reveal that the Veteran was given a "diagnosis undetermined (fever of undetermined origin)" in January 1951 after complaining of vague chest pains and productive cough for one week.  Later, although the Veteran's lungs were clear to auscultation and percussion, he was diagnosed with bronchopneumonia.  X-rays conducted approximately 10 days later confirmed an impression of pleural effusion, with massive aspiration at the 6th interspace left in the mid-axillary line.  Ten days later, the Veteran was greatly improved and his left chest sounded quite clear.  On January 25, 1952, chest X-rays revealed total collapse of the left lung with hydro-pneumothorax and fluid level reaching the 9th rib posteriorly and the 4th rib anteriorly.  The Veteran continued to exhibit pneumothorax, although he remained afebrile, for several more days.  X-rays conducted on February 4, 1952, revealed continued massive pneumothorax with a practically total absence of fluid.  The physician pondered whether this condition would permanently afflict the Veteran.  X-rays conducted on February 18, 1952, revealed that the Veteran's left lung was beginning to re-expand; he remained afebrile and his diagnosis was changed to spontaneous pneumothorax.  In June 1952, his lungs re-expanded, although there were pleural diaphragmatic lesions present.  The Veteran was afebrile and asymptomatic, and was finally discharged from the infirmary.  His December 1955 respiratory examination indicated that his lungs and chest were within normal limits.  In-service incurrence of injury is therefore met as to a respiratory disorder.  Accordingly, Hickson element (2) is satisfied as to this claims.  

A finding of a nexus between the Veteran's current respiratory disorder and the in-service respiratory symptomatology is still needed to satisfy Hickson element (3).  The Veteran submitted correspondence from a private internal medicine specialist dated in April 2008 which indicated that he was hospitalized in January 1952 due to pneumonia with pleural effusion due to pneumococcal pneumonia.  The private physician indicated that he presented pneumothorax secondary to pleural tap during this hospitalization, and indicated that he has received treatment for this condition since his discharge from the Naval hospital in June 1952.  The physician concluded by stating that, "To the present the patient is diagnosed for Chronic pulmonary lung disease."

However, the Veteran was also afforded a VA respiratory examination in June 2008.  The VA examiner indicated that the Veteran reported developing bronchopneumonia which suffered a collapse of the lung and fluid retention, and that he had suffered from fatigue ever since.  The examiner also noted that the Veteran reported smoking cigarettes for the past 18 years and that he currently smokes 6 cigarettes per day.  The examiner diagnosed the Veteran with COPD, but opined that the condition was more likely secondary to chronic smoking and less likely secondary to the in-service pulmonary condition.

The Veteran also submitted correspondence dated in November 2009 from another private physician.  This physician indicated that the Veteran could have developed chronic and irreversible changes of his bronchioles as a sequel of inflammatory disease of obstruction as a result of his pulmonary disease.  After a review of the Veteran's history, the physician concluded that it was more probable than not that even though the Veteran used to smoke, his current pulmonary problem is related to his in-service lung injuries and secondary to his bronchopneumonia.  The physician further opined that the Veteran's cigarette smoking has merely helped to aggravate the disorder.  

The Board notes that both the June 2008 VA examiner and the November 2009 private physician appear to have reviewed the Veteran's medical history, to include his available service treatment records, prior to formulating their opinions.  Therefore, the Board finds each medical opinion to be equally competent and probative on the issue of a medical nexus between the Veteran's current respiratory disorder and the respiratory symptomatology noted in service.  In light of the two differing opinions by separate physicians, the Board finds that the medical nexus evidence is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Consequently, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's current respiratory disorder is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for a respiratory disorder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


